Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2016

                                    No. 04-16-00681-CR

                                     Demoria HARRIS,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR3824
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER


       The court reporter’s notification of late record is hereby GRANTED. Time is extended to
January 12, 2017. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                   _________________________________
                                                   Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court